 
Exhibit 10.1
 
LEASE ACQUISITION AGREEMENT
 
This Lease Acquisition Agreement (this “Agreement”), executed February 24, 2011
(the “Execution Date”), effective as of March 1, 2011 (the “Effective Date), is
between Wapiti Oil & Gas, L.L.C., a limited liability company duly organized in
the State of Delaware, located at 800 Gessner, Suite #1000, Houston, Texas,
77024 (“Seller”), and Recovery Energy, Inc., a Nevada corporation, located at
1515 Wynkoop, Suite 200, Denver Colorado 80202 (“Buyer”).  Seller and Buyer are
sometimes referred to herein as a “Party” or, together, as the “Parties.”
 


RECITALS


WHEREAS, Seller owns certain oil and gas leases located in Laramie County,
Wyoming as set forth on Exhibit A (the “Leases”), insofar and only insofar as
the Leases cover approximately 8,356 net acres of land as described on Exhibit A
(the “Lands”);
 
WHEREAS, Seller desires to sell and Buyer desires to purchase all of Seller’s
interest in the Leases upon the terms and conditions set forth in this
Agreement.
 
NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller agree as follows:


PURCHASE AND SALE
 
1.1 Purchase and Sale.  Subject to the terms and conditions of this Agreement,
and for the consideration set forth in Article 2, Buyer agrees to purchase from
Seller and Seller agrees to sell, assign and deliver to Buyer, all of Seller’s
right, title and interest in and to the following (collectively, the “Assets”):
 
(a) The Leases, insofar and only insofar as the Leases cover the Lands;
 
(b) All unitization, pooling and communitization agreements, declarations,
orders, and the units created thereby relating to the properties and interests
described in Section 1.1(a) and to the production of oil, gas and other
hydrocarbons (“Hydrocarbons”), if any, attributable to said properties and
interests, and all surface leases, permits, rights-of-way, easements and other
surface rights agreements used or held in connection with the exploration,
drilling, production, gathering, treatment, processing, storing, sale or
disposal of Hydrocarbons or produced water from the interests described in
Section 1.1(a), including those listed on Exhibit B; and
 
(c) To the extent transferable and in Seller’s possession, all of Seller’s land
records, lease records, contract files, data, title records (including abstracts
of title, title opinions and memoranda, title curative documents, broker run
sheets and landowner contact information) and other records relating to the
items described in Sections 1.1(a) and 1.1(b) (collectively, the “Records”).
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
PURCHASE PRICE
 
2.1           Purchase Price.  The purchase price for the Assets shall be in two
components as set forth below (together, the “Purchase Price”):
 
(a) Cash.  A cash amount equal to Six Million Four Hundred Sixty-Nine Thousand
Five Hundred Fifty-Two Dollars ($6,469,552), payable at Closing by wire of
immediately available funds (the “Closing Payment”).
 
(b) Shares.  Two Million Three Hundred Twelve Thousand Nine Hundred Forty-Two
(2,312,942) fully paid, non-assessable shares (the “Shares”) of common stock,
par value $0.0001 per share (“Common Stock”), of Buyer, free and clear of any
liens or encumbrances (the “Stock Payment”).  If, between the Execution Date and
the Closing Date, the shares of Common Stock shall be changed into a different
number or class of shares by reason of any reclassification, recapitalization,
split-up, combination, exchange of shares or readjustment, or a stock dividend
thereon shall be declared with a record date within such period, appropriate
adjustments shall be made to the Stock Payment.
 
(c) “Net Acre” shall mean (i) Seller’s undivided working interest in the
leasehold estate created by the applicable Lease multiplied by (ii) the number
of acres covered by the Lease multiplied by (iii) the lessor’s percentage
interest in the oil and gas mineral fee estate in the land covered by the Lease.
“Allocated Value” with respect to a Lease shall mean the Per Acre Price
multiplied by the number of Net Acres set forth in Exhibit A for such Lease. The
“Per Acre Price” means a combination of $800 cash and 308.64 Shares.
 
(d) Deposit.  Concurrently with the execution and delivery of this Agreement,
Buyer will wire transfer to Seller a cash deposit (the “Deposit”) equal to One
Million Two Hundred Thousand Dollars ($1,200,000). The Deposit will be credited
to the Purchase Price at Closing, and is not refundable except as provided in
this Agreement. If all conditions precedent to the obligations of Buyer set
forth herein have been met and the transactions contemplated by this Agreement
are not consummated on or before the Closing Date because of the failure of
Buyer to perform any of its material obligations hereunder or the breach of any
representation herein by Buyer, then in such event, Seller shall have the option
to terminate this Agreement, in which case Seller shall retain the Deposit as
liquidated damages on account of Buyer’s failure to perform its obligations
under this Agreement or Buyer’s breach of any representation under this
Agreement. With respect to the liquidated damages described in this Section
2.1(d), the Parties hereby acknowledge and agree that, at the time this
Agreement was entered into: (i) the anticipated damages in the event a Party
fails to perform hereunder were difficult to ascertain; (ii) the Parties
mutually intended to liquidate such damages in advance; (iii) the amount of such
liquidated damages is a reasonable estimate of the potential actual damages such
breach would cause; and (iv) such liquidated damages are not so disproportionate
to any possible loss as to constitute a penalty.
 
2.2           Adjustments to Purchase Price.  At Closing, the Purchase Price
shall be adjusted according to this Section 2.2 without duplication as follows:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(a) adjusted upward by any rental and other maintenance costs attributable to
the Leases paid by Seller that are attributable to the period after the
Effective Date (rentals for the period in which the Effective Date occurs shall
be pro-rated as of the Effective Date; payments made under a paid up oil and gas
lease shall be considered a bonus payment and not an advanced rental payment);
and
 
(b) adjusted downward by the sum of all Defect Values in accordance with
Section 4.6, and the Allocated Value of each Lease excluded pursuant to
Sections 4.7 or 4.9.
 
All such adjustments to the Purchase Price shall be set forth on a “Settlement
Statement” which Seller shall prepare and provide to Buyer at least two (2)
business days before Closing.  The Settlement Statement shall include all
adjustments to the Purchase Price, including the Closing Payment and the Stock
Payment, and be approved by Buyer and Seller on or before Closing. The Purchase
Price, as so adjusted, shall be paid at Closing and is referred to herein as the
“Closing Amount.”
 


BUYER’S INSPECTION
 
3.1           Access to Records.  Until Closing, Seller will make available to
Buyer and its representatives at Seller’s office or at the applicable office of
its lease brokers and during Seller’s or such broker’s normal business hours,
the Records in Seller’s or such lease brokers’ possession or control relating to
the Assets for the purpose of permitting Buyer to perform its due diligence
review. Seller shall use commercially reasonable efforts to assist Buyer in
Buyer’s efforts to obtain, at Buyer’s expense, such additional information from
such third parties as Buyer may reasonably desire. Buyer may inspect the Records
and such additional information only to the extent that it may do so without
violating any obligation of confidence or contractual commitment of Seller to a
third party. Seller shall use commercially reasonable efforts to obtain the
necessary consents to allow Buyer’s examination of any confidential information
that is material to the transaction contemplated by this Agreement.
 
3.2.           No Representation or Warranty.  Except for the representations
and warranties contained in this Agreement, Seller makes no warranty or
representation of any kind as to the Records or any information contained
therein. Buyer agrees that any conclusions drawn from the Records shall be the
result of its own independent review and judgment.
 


TITLE DEFECTS
 
4.1           Defensible Title.  The term “Defensible Title” means such title,
in and to a Lease that, subject to and except for Permitted Encumbrances:
(i) results in Seller owning the number of Net Acres set forth in Exhibit A for
such Lease; (ii) entitles Seller to not less than an 80% net revenue interest in
the Lease (“NRI”); (iii) obligates Seller to bear a percentage of the costs and
expenses for the maintenance, development, operation and the production relating
to the Lease (“Working Interest”) equal to the Working Interest shown in
Exhibit A for such Lease, unless any increase in Working Interest is accompanied
by a proportionate increase in NRI; and (iv) is free and clear of liens,
security interests, encumbrances, claims, lis pendens, and any other defects
that would create a material impairment of use and enjoyment of, or loss of
interest in, the affected Lease.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4.2           Permitted Encumbrances.  The term “Permitted Encumbrances” shall
mean:
 
(a) lessors’ royalties, overriding royalties, net profits interests, production
payments, reversionary interests and similar burdens if the net cumulative
effect of such burdens does not operate to reduce the NRI, on a Lease-by-Lease
basis, below 80%;
 
(b) the terms and conditions of the Leases;
 
(c) all rights to consent by, required notices to, filings with, or other
actions by federal, state or local governmental bodies, in connection with the
conveyance of the applicable Lease if the same are customarily sought after
Closing;
 
(d) rights of reassignment contained in any agreement providing for reassignment
upon the surrender or expiration of any Lease;
 
(e) easements, rights-of-way, servitudes, permits, surface leases and other
rights with respect to surface operations, on, over or in respect of any of the
Leases or any restriction on access thereto that do not materially interfere
with the operation of the affected Lease;
 
(f) liens created under deeds of trust, mortgages and similar instruments by the
lessor under a Lease covering the lessor’s surface and mineral interests in the
land covered thereby which would customarily be accepted in taking oil and gas
leases or purchasing undeveloped oil and gas leases and for which the lessee
would customarily seek a subordination of such lien to the oil and gas leasehold
estate prior to conducting drilling activities on the Lease;
 
(g) all rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Leases in any manner, and all
applicable laws, rules and orders of governmental authorities;
 
(h) the lack of any formal probate in the chain of title to a lessor’s interest
covered by any of the Leases;
 
(i) the lack of a recorded release of any prior expired oil and gas lease
covering any portion of the Lands;


(j) any question of the legitimacy of a survey or the lack of a survey;


(k) all claims, charges, burdens, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Leases that do not have a
material adverse effect on the use, operation or ownership of the Leases to the
end that a prudent person engaged in the oil and gas business with knowledge of
all of the relevant facts and their legal bearing would be willing to accept the
same; and


(l) such Title Defects that Buyer waives.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.3           Title Defect.  The term “Title Defect” means, with respect to a
Lease, any lien, encumbrance, adverse claim, default, expiration, failure,
defect in or objection to real property title, other than Permitted
Encumbrances, that alone or in combination with other defects renders Seller’s
title to the Lease less than Defensible Title.
 
4.4           Defect Value.  “Defect Value” means the amount by which the value
of the applicable Lease has been reduced by a Title Defect. The Defect Value
shall be determined by the Parties in good faith taking into account all
relevant factors, including the following:
 
(a) If the Title Defect is a lien or encumbrance on the Lease, the Defect Value
shall be the cost of removing such lien or encumbrance, not to exceed the
Allocated Value of the affected Lease.
 
(b) If the Title Defect is an actual reduction in NRI below 80%, the Defect
Value shall be the Allocated Value for the affected Lease, proportionately
reduced by the ratio of the actual NRI to 80% (e.g., if the actual NRI is 75%;
then the Defect Value would be 5/80ths of the Allocated Value).
 
(c) If the Title Defect is that the actual Net Acres covered by the Lease is
less than the number of Net Acres set forth in Exhibit A for such Lease, the
Defect Value shall be an amount equal to such difference in Net Acres multiplied
by the Per Acre Price.
 
4.5           Notice of Title Defects.  On or before February 25, 2011 at 5:00
p.m. Central Time (the “Defect Notice Date”), Buyer shall deliver to Seller a
written notice of Title Defects describing in reasonable detail: (i) the Title
Defect; (ii) the basis of the Title Defect; and (iii) a good faith estimate of
the Defect Value. The failure of Buyer to timely notify the Seller of a Title
Defect on or before the Defect Notice Date shall be deemed a waiver by Buyer of
such Title Defect except for any Defect that constitutes a breach of Seller’s
special warranty of title contained in this Agreement.
 
4.6           Defect Adjustments.  If a Lease is affected by a Title Defect, the
Purchase Price will be reduced under Section 2.2 by the Defect Value
attributable thereto unless: (i) Buyer agrees to waive the Title Defect; or
(ii) Seller cures the Title Defect to Buyer’s reasonable satisfaction on or
before 5:00 p.m. Central Time three business days prior to Closing (the “Title
Defect Deadline”).
 
4.7           Unresolved Title Disputes. If, by the Title Defect Deadline, the
Parties have not resolved any dispute regarding (i) the existence and scope of a
Title Defect, (ii) the amount of the Defect Value or (iii) the adequacy of Title
Defect curative materials furnished by Seller, then the affected Leases shall be
retained by Seller and excluded from Closing and the Purchase Price shall be
reduced by an amount equal to the Per Acre Price multiplied by the number of Net
Acres for such excluded Lease set forth on Exhibit A.
 
4.8           Termination.  Notwithstanding the foregoing, if the sum of all
Defect Values exceeds 10% of the Purchase Price, either Buyer or Seller may
terminate this Agreement upon written notice to the other Party delivered no
later than the Title Defect Deadline; provided, however, that Buyer, in its sole
discretion, may elect to waive all or any portion of any Title Defect to reduce
the sum of all Defect Values below such percentage in which event this Agreement
shall remain in full force and effect. If this Agreement is terminated pursuant
to this Section 4.8, Seller shall promptly refund the Deposit to Buyer.
 
 
 
5

--------------------------------------------------------------------------------

 
 
4.9           Consents.  Except for the Permitted Encumbrances, to Seller’s
knowledge there are no required consents to assignment of the Leases. If Buyer
discovers any consents to assign during the course of its due diligence
activities, it shall notify Seller immediately. Seller shall use commercially
reasonable efforts to obtain such consents prior to Closing. Except for consents
and approvals which are customarily obtained post-Closing (including federal,
state, or other governmental approvals), if a consent to assign any Lease has
not been obtained, then at Buyer’s election the affected Lease(s) shall either
be (i) conveyed to Buyer and the respective consents obtained by Buyer
post-Closing (provided that Seller shall continue to cooperate with Buyer after
Closing to obtain such consent), or (ii) retained by Seller and the Purchase
Price shall be reduced by the Allocated Value of such Lease(s).
 
SELLER’S REPRESENTATIONS AND WARRANTIES


Seller makes the following representations and warranties as of the date of the
Agreement and again as of the Closing Date:
 
5.1           Status.  Seller is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to carry on its business in the State where the Assets are
located.
 
5.2           Power.  Seller has all requisite power and authority to carry on
its business as presently conducted. The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not, as of the Closing Date, violate, or be in conflict
with, any material provision of Seller’s governing documents, or any material
provision of any agreement or instrument to which Seller is a party or by which
it is bound, or any judgment, decree, order, statute, rule or regulation
applicable to Seller.
 
5.3           Authorization and Enforceability.  This Agreement constitutes
Seller’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws for the
protection of creditors, as well as to general principles of equity, regardless
of whether such enforceability is considered in a proceeding in equity or at
law.
 
5.4           No Liens.  Except for the Permitted Encumbrances, the Leases will
be conveyed to Buyer at Closing free and clear of all liens and encumbrances
arising by, through or under Seller but not otherwise.
 
5.5           Liability for Brokers’ Fees.  Seller has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.
 
5.6           No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by or, threatened against Seller.
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.7           Litigation.  There are no actions or suits pending against Seller
with respect to the Leases and, to Seller’s knowledge, there is no proceeding,
claim or investigation pending or threatened with respect to the Leases.
 
5.8           Lease Status/Rentals.  The Leases are in full force and effect in
accordance with their respective terms and all obligations under the Leases have
been fully performed, including the proper and timely payment of all rentals and
other payments due under the Leases. Seller has not received a written notice of
any request or demand for payments, adjustments of payments or performance
pursuant to obligations under the Leases that is still outstanding or a written
notice of default with respect to the payment or calculation of rentals that has
not been cured.
 
5.9           Accuracy of the Records.  Seller makes no representations
regarding the accuracy or completeness of any of the Records; provided, however,
Seller does represent that: (i) all of the Records are files, or copies thereof,
that Seller has used in the ordinary course of operating and owning the Leases;
(ii) Seller has made, or prior to Closing will make, all Records in its
possession available to Buyer; and (iii) Seller has not intentionally withheld
any of the Records from Buyer.
 
5.10           Joint Operating Agreements.  There are no joint operating
agreements covering or affecting the Leases.
 
5.11           Preferential Rights to Purchase, AMI and Farmout
Obligations.  There are no preferential rights to purchase affecting the Leases
or area of mutual interest agreements, farm-out agreements or similar agreements
which entitle any third party to receive a portion of Seller’s interest in the
Assets.
 
5.12           Dedications.  No Hydrocarbons attributable to the Leases are
subject to any agreement or contract for the processing, gathering,
transportation or sale of Hydrocarbons.
 
5.13           Tax Partnerships.  The Assets are not subject to any tax
partnership agreements requiring a partnership income tax return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code of
1986, as amended (the “Code”).
 
5.14           Compliance With Laws.  To Seller’s knowledge, Seller and each of
its subsidiaries are in compliance with and are not in default under or in
violation of any applicable federal, state, local or foreign law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree or agency
requirement of any Governmental Entity (as defined in Exhibit D) (collectively,
“Laws” and each, a “Law”) and neither Seller nor any of its subsidiaries has
received any written notice or, to Seller’s knowledge, other communication from
any Governmental Entity regarding any actual or possible violation of, or
failure to comply with, any Law, including environmental laws, in any material
respect.
 
5.15           No Operations.  Seller has not conducted oil and gas exploration,
development or production operations on the Leases, or any lands pooled or
unitized therewith.
 
 
7

--------------------------------------------------------------------------------

 
 
 
5.16           Own Account.  Seller is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling the Shares
or any part thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”) or any applicable state securities law, and has no present
intention of distributing any of the Shares in violation of the Securities Act
or any applicable state securities law; provided, however, that Seller intends
to distribute the Shares to its members, and no such distribution will take
place to a member of Seller unless such member has represented to Seller that
(i) such member is acquiring the Shares as principal for its own account and not
with a view to or for distributing or reselling the Shares or any part thereof
in violation of the Securities Act or any applicable state securities law, and
has no present intention of distributing any of the Shares in violation of the
Securities Act or any applicable state securities law, and (ii) such member is
an “accredited investor” as defined in Rule 501(a) under the Securities Act.


5.17           Seller Status.  Seller  is an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.  Seller’s principal executive offices are in the state of Texas.
 


BUYER’S REPRESENTATIONS AND WARRANTIES
 
Buyer makes the following representations and warranties as of the Closing Date:
 
6.1           Status.  Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and is duly qualified
to carry on its business in the State where the Leases are located.
 
6.2           Power.  Buyer has all requisite power and authority to carry on
its business as presently conducted. Buyer has the requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the Board of Directors of Buyer and no other corporate proceedings
on the part of Buyer are necessary to authorize the consummation of the
transactions contemplated hereby. The execution and delivery of this Agreement
does not, and the fulfillment of and compliance with the terms and conditions
hereof will not, as of the Closing Date, violate, or be in conflict with, any
material provision of Buyer’s governing documents, or any material provision of
any agreement or instrument to which Buyer is a party or by which it is bound,
or any judgment, decree, order, statute, rule or regulation applicable to Buyer.
 
6.3           Authorization and Enforceability.  This Agreement constitutes
Buyer’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws for the
protection of creditors, as well as to general principles of equity, regardless
whether such enforceability is considered in a proceeding in equity or at law.
 
6.4           Liability for Brokers’ Fees.  Buyer has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.
 
6.5           Buyer’s Evaluation.  Buyer is an experienced and knowledgeable
investor in the oil and gas business. Buyer has been advised by legal, tax and
other professional counsel and has relied solely upon its own expertise
concerning the transaction contemplated by this Agreement, the Leases and the
value thereof.
 
 
 
8

--------------------------------------------------------------------------------

 
 
6.6           Qualified to Hold Leases.  To Buyer’s knowledge, Buyer is eligible
under all applicable laws and regulations to own the Leases.
 
6.7           Capitalization.  As of the date of this Agreement, the authorized
capital stock of Buyer consists of 100,000,000 shares of Common Stock and
10,000,000 shares of preferred stock. As of the date of this Agreement, there
were 58,450,234 shares of Common Stock issued and outstanding, no shares of
preferred stock issued and outstanding and no shares of Common Stock reserved
for issuance pursuant to Buyer’s equity incentive plans. Except for the
convertible notes disclosed on Schedule 6.7, no bonds, debentures, notes or
other indebtedness having the right to vote (or convertible into or exchangeable
for securities having the right to vote) on any matters on which stockholders of
Buyer may vote are issued or outstanding. All issued and outstanding shares of
Buyer’s capital stock are, and all shares that may be issued or granted pursuant
to the conversion of the convertible notes disclosed on Schedule 6.7 or the
exercise of the warrants disclosed on Schedule 6.7 will be, when issued or
granted in accordance with the respective terms thereof, duly authorized,
validly issued, fully paid and non-assessable and free of preemptive rights,
with no personal liability attaching to the ownership thereof. Except as
disclosed on Schedule 6.7, there are no outstanding or authorized: (i) options,
warrants, preemptive rights, subscriptions, calls, or other rights, convertible
securities, agreements, claims or commitments of any character obligating Buyer
or any of its subsidiaries to issue, transfer or sell any shares of capital
stock or other equity interest in, Buyer or any of its subsidiaries or
securities convertible into or exchangeable for such shares or equity interests;
(ii) obligations of Buyer or any of its subsidiaries to repurchase, redeem or
otherwise acquire any capital stock of Buyer or any of its subsidiaries or any
such securities or agreements listed in clause (i) of this sentence; or (iii)
voting trusts or similar agreements to which Buyer or any of its subsidiaries is
a party with respect to the voting of the capital stock of Buyer or any of its
subsidiaries.


6.8           Status of Securities.  The Shares to be issued pursuant to this
Agreement have been duly authorized by all necessary corporate action. When
issued and sold against receipt of the consideration therefor as provided in
this Agreement, the Shares will be validly issued, fully paid and nonassessable
and will not subject the holders thereof to personal liability. The issuance,
sale and delivery of the Shares is not subject to any preemptive right of
stockholders of Buyer arising under law or the Articles of Incorporation or
Bylaws or to any contractual right of first refusal or other right granted by
Buyer in favor of any person or entity.


6.9           Exempt from Registration.  The offer and sale of the Shares made
pursuant to this Agreement will be in compliance with the Securities Act, or
other applicable securities laws and will be exempt from the registration
requirements of the Securities Act or other applicable securities laws.


6.10           No General Solicitation.  Neither Buyer nor any of its
Affiliates, nor, to Buyer’s knowledge, any person acting on its or its behalf,
has engaged in any form of “general solicitation” or “general advertising”
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares.
 
 
9

--------------------------------------------------------------------------------

 
 
6.11           No Integrated Offering.  To Buyer’s knowledge, neither Buyer nor
any of its Affiliates, nor any person acting on its or their behalf, has,
directly or indirectly, at any time within the past six months made any offers
or sales of any Buyer security or solicited any offers to buy any Buyer
security, under circumstances that would require registration of the issuance of
any of the Shares under the Securities Act, whether through integration with
prior offerings or otherwise.


6.12          Investment Company Status. Buyer is not, and upon consummation of
the sale of the Shares pursuant to this Agreement, will not be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” of, an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.


6.13           SEC Reports.  Except as disclosed in Schedule 6.13, Buyer has
timely filed with the Securities and Exchange Commission (the “SEC”) all forms,
reports, schedules, proxy statements (collectively, and in each case including
all exhibits and schedules thereto and documents incorporated by reference
therein and including all registration statements and prospectuses filed with
the SEC, the “SEC Reports”) required to be filed by Buyer with the SEC since
January 1, 2010. As of its date of filing, to Buyer’s knowledge, each SEC Report
complied in all material respects with the requirements of the Securities
Exchange Act of 1934 (the “Exchange Act”) or the Securities Act, and none of
such SEC Reports (including any and all financial statements included therein)
contained when filed (except to the extent revised or superseded by a subsequent
filing with the SEC that is publicly available prior to the date hereof) any
untrue statement of a material fact or omitted or omits to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.


6.14           Undisclosed Liabilities.  Except for liabilities included or
reserved for in the unaudited consolidated balance sheet of Buyer as of
September 30, 2010 or disclosed in the notes thereto included in its Quarterly
Report on Form 10-Q for the quarter ended September 30, 2010, as filed with the
SEC, neither Buyer nor any of its subsidiaries had, and since such date none of
them has incurred, liabilities, including contingent liabilities, or any other
obligations whatsoever that are or could be material (individually or in the
aggregate) to Buyer and its subsidiaries of a nature required (if known) to be
disclosed on a consolidated balance sheet or in the related notes thereto, taken
as a whole, except liabilities incurred in the ordinary course of business
subsequent to September 30, 2010 that would not, in the aggregate, reasonably be
expected to have a material adverse effect on the business, results of
operations or financial condition of Buyer and its subsidiaries, taken as a
whole.


6.15           Absence of Changes.  To Buyer’s knowledge, since December 31,
2010, there has not occurred or continued to exist any event, change,
occurrence, effect, fact, circumstance or condition which, individually or in
the aggregate, has had, or is reasonably likely to have a material adverse
effect on the business, results of operations or financial condition of Buyer
and its subsidiaries, taken as a whole.
 
 
 
10

--------------------------------------------------------------------------------

 

 
6.16           Financial Statements.  The consolidated financial statements
(including all related notes and schedules) of Buyer included in the SEC Reports
fairly present in all material respects the consolidated financial position of
Buyer and its consolidated subsidiaries, as at the respective dates thereof, and
the consolidated results of their operations and their consolidated cash flows
for the respective periods then ended (subject, in the case of the unaudited
statements, to normal year-end audit adjustments and to any other adjustments
described therein, including the notes thereto) in conformity with United States
generally accepted accounting principles (except, in the case of the unaudited
statements, as permitted by the SEC) applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).


6.17           Compliance with Law.  To Buyer’s knowledge, Buyer and each of its
subsidiaries are in compliance with and are not in default under or in violation
of any applicable Law, except where such non-compliance, default or violation
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the business, results of operations or financial
condition of Buyer and its subsidiaries, taken as a whole. Since January 1,
2010, neither Buyer nor any of its subsidiaries has received any written notice
or, to Buyer’s knowledge, other communication from any Governmental Entity
regarding any actual or possible violation of, or failure to comply with, any
Law, except as would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, results of operations or
financial condition of Buyer and its subsidiaries, taken as a whole.


6.18           Litigation.  Except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
results of operations or financial condition of Buyer and its subsidiaries,
taken as a whole, (a) there is no investigation or review pending (or, to the
knowledge of Buyer, threatened) by any Governmental Entity with respect to Buyer
or any of its subsidiaries, (b) there are no actions, suits, inquiries,
investigations or proceedings pending (or, to the knowledge of Buyer,
threatened) against or affecting Buyer or any of its subsidiaries, or any of
their respective properties at law or in equity and (c) there are no orders,
judgments or decrees of, or before, any Governmental Entity.
 
COVENANTS AND AGREEMENTS
 
7.1           Covenants and Agreements of Seller.
 
(a) Seller covenants and agrees with Buyer that, from the Execution Date until
the Closing Date, Seller shall not: (i) commit to drill any wells on the Lands
or conduct any oil and gas exploration, development or production operations on
the Leases, or any lands pooled or unitized therewith; (ii) abandon any part of
the Leases (except the abandonment of Leases upon the expiration of their
respective primary terms); (iii) sell, transfer, assign, convey or otherwise
dispose of any of the Leases, or any interest therein; (iv) enter into any
farmout agreement, farmin agreement or any other contract affecting the Leases;
(v) modify or terminate any Lease; or (vi) create any lien, security interest or
encumbrance on the Leases, the Hydrocarbons attributable to the Leases, or the
proceeds thereof.
 
(b) Each Party covenants and agrees with the other Party  that, from the
Execution Date until the Closing Date, that Party shall deliver promptly to the
other Party written notice of: (i) any claim with respect to any of the Assets;
(ii) any breach of any representation or warranty included in this Agreement; or
(iii) any notice of violation of any Law.
 
 
 
11

--------------------------------------------------------------------------------

 

 
7.2           Government Approval.  If any approval or consent by any federal,
state or local or governmental authority is required to vest Defensible Title to
any of the Leases in Buyer, and if the same are customarily sought after
Closing, Seller shall use its reasonable commercial efforts to assist Buyer in
obtaining all such required approvals or consents at Buyer’s expense.
 
7.3           Buyer Securities.  During the period from the date of this
Agreement until the Closing, Buyer shall not declare, set aside or pay any
dividend or other distribution, whether payable in cash, stock or any other
property or right, with respect to its capital stock; and Buyer shall not, nor
shall it permit any of its subsidiaries to, (i) issue, grant, sell, transfer,
pledge, dispose of or encumber any additional shares of, or securities
convertible into or exchangeable for, or options, warrants, calls, commitments
or rights of any kind to acquire, in excess of 500,000  shares of capital stock
of any class or of any other such securities or agreements of Buyer or any of
its subsidiaries at a net price that is less than $2.43 per share of Common
Stock (as such number of shares and price per share may be adjusted to reflect
any reclassification, recapitalization, split-up, combination, exchange of
shares or readjustment after the date of this Agreement), other than issuances
of shares of Common Stock pursuant to securities, options, warrants, calls,
commitments or rights existing at the date of this Agreement; (ii) redeem,
purchase or otherwise acquire directly or indirectly any of its capital stock or
any other securities or agreements of the type described in clause (i) of this
Section 7.3; or (iii) enter into an agreement, contract, commitment or
arrangement to do any of the foregoing.


7.4           Registration Rights.  Buyer shall comply with and perform the
covenants and agreements set forth on Exhibit D (the “Registration
Provisions”).  The Registration Provisions shall survive the Closing.
 
7.5           Noncompetition.  For the period of one (1) year after the Closing
Date (the “Noncompetition Term”), Seller agrees not to purchase or acquire in
any manner, directly or indirectly, any Additional Interests (as defined below)
within the Lands or within two (2) miles of the Lands (the “Covered Area”).


(a) “Additional Interests” means any and all oil and gas right, title or
interest covering all or any portion of the Covered Area acquired, directly or
indirectly, by Seller during the Noncompetition Term, including lease, purchase,
option, farm-out, farm-in, acreage contribution, bottom hole contribution,
sublease, exploration, pooling or similar agreement or arrangement, and
including fee, mineral, overriding royalty and royalty interests. If any
Additional Interests include lands located within the Covered Area and lands
located outside the boundaries of the Covered Area, only that portion of such
Additional Interests covering the land within the Covered Area shall be deemed
to be included within the Covered Area and offered to Buyer.
 
(b) If any Additional Interests are acquired by Seller, Seller shall on or
before thirty (30) days after the acquisition deliver written notice to Buyer
with full particulars relative to such acquisition (i.e. net acres, net revenue
interest, bonus, back-in, price, etc.) (the “Acquisition Notice”).
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(c) Buyer shall have thirty (30) days after receipt of the Acquisition Notice in
which to deliver to Seller Buyer’s election whether to acquire such Additional
Interests from Seller (“Buyer’s Election”) at Seller’s cost. Buyer’s failure to
deliver Buyer’s Election within the applicable time period shall be deemed
conclusively to be an election by Buyer not to acquire such Additional Interests
from Seller. If Buyer does not elect to acquire an Additional Interest, Seller
may retain such Additional Interest free and clear of all of the terms of this
Agreement.
 
(d) If Buyer elects to acquire any Additional Interests pursuant to this Section
7.5, Seller shall tender to Buyer an assignment of Seller’s interest in and to
such Additional Interests, substantially in the form of Exhibit C. Assignments
of the Additional Interests pursuant this Section 7.5 shall contain a special
warranty of title against liens and encumbrances arising by, through or under
Seller, but not otherwise, and shall not contain any overriding royalty interest
reservations in favor of Seller, other than the overriding royalty interests
currently burdening the Additional Interests as of the date of the acquisition
by Seller.
 
(e) If Buyer elects to acquire any Additional Interests and Seller does not
assign such Additional Interests to Buyer pursuant to this Section 7.5, Buyer
shall retain all of its legal and equitable remedies for Seller’s breach of this
Section 7.5, including specific performance.



CONDITIONS PRECEDENT TO CLOSING
 
8.1           Seller’s Conditions.  The obligations of Seller at Closing are
subject, at the option of Seller, to the satisfaction or waiver at or prior to
Closing of the following conditions precedent:
 
(a) All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects on and as of Closing, and
Buyer shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Buyer at or prior to Closing
in all material respects;
 
(b) No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the purchase and sale contemplated by this Agreement and
that remains in effect at Closing; and
 
(c) Each of Edward Mike Davis, L.L.C., a Nevada limited liability company, Bear
Oil and Gas, Inc., a Nevada corporation, Spottie, Inc., a Nevada corporation and
Buyer shall have executed a Correction Assignment, Cross-Conveyance and
Stipulation of Interest, to be dated on or before March 1, 2011, clarifying the
ownership of certain of the Leases, substantially in the form of Exhibit E.


8.2           Buyer’s Conditions.  The obligations of Buyer at Closing are
subject, at the option of Buyer, to the satisfaction or waiver at or prior to
Closing of the following conditions precedent:
 
(a) All representations and warranties of Seller contained in this Agreement
shall be true and correct in all material respects on and as of Closing, and
Seller shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Seller at or prior to Closing
in all material respects;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(b) No order has been entered by any court or governmental agency having
jurisdiction over the Parties or the subject matter of this Agreement that
restrains or prohibits the purchase and sale contemplated by this Agreement and
that remains in effect at the time of Closing; and
 
(c) Each of Delta Petroleum Corporation, a Delaware corporation, and Seller
shall have executed a Correction Assignment, Cross-Conveyance and Stipulation of
Interest, to be dated on or before March 1, 2011, clarifying the ownership of
certain of the Leases, substantially in the form of Exhibit E.
 
RIGHT OF TERMINATION
 
9.1           Termination.  This Agreement may be terminated in accordance with
the following provisions:
 
(a) by Seller if the conditions set forth in Section 8.1 are not satisfied,
through no fault of Seller, or waived by Seller in writing, as of Closing, in
which event Seller shall retain the Deposit as liquidated damages in accordance
with Section 2.1(d) and Section 9.2(a); or
 
(b) by Buyer if the conditions set forth in Section 8.2 are not satisfied,
through no fault of Buyer, or waived by Buyer in writing, as of Closing, in
which event Seller shall promptly pay to Buyer the Deposit in accordance with
Section 9.2(b).
 
9.2           Liabilities Upon Termination.
 
(a)  Buyer’s Default.  If Closing does not occur because Buyer wrongfully fails
to tender performance at Closing or otherwise materially breaches this Agreement
prior to Closing, and if Seller is not in material default under this Agreement
and is ready, willing and able to close, Seller shall retain the Deposit as
liquidated damages, and as Seller’s sole and exclusive remedy against Buyer
hereunder. Buyer’s failure to close shall not be considered wrongful if Buyer’s
conditions under Section 8.2 are not satisfied through no fault of Buyer and are
not waived by Buyer.
 
(b)  Seller’s Default.  If Closing does not occur because Seller wrongfully
fails to tender performance at Closing or otherwise materially breaches this
Agreement prior to Closing, and if Buyer is not in material default under this
Agreement and is ready, willing and able to close, Seller shall promptly refund
the Deposit to Buyer, and Buyer shall retain all of its legal and equitable
remedies for Seller’s breach of this Agreement including, without limitation,
specific performance. Seller’s failure to close shall not be considered wrongful
if Seller’s conditions under Section 8.1 are not satisfied through no fault of
Seller and are not waived by Seller.
 
 
14

--------------------------------------------------------------------------------

 


CLOSING
 
10.1           Closing.  “Closing” of the transaction contemplated hereby shall
be held on or before March 4, 2011, or such other date as the Parties may agree.
The date Closing actually occurs is referred to herein as the “Closing Date.”
 
10.2           Closing Obligations.  At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:
 
(a) Assignments.  Seller shall execute, acknowledge and deliver to Buyer: (i) an
Assignment, Bill of Sale and Conveyance covering the Assets, except for any
Leases which shall not be conveyed at Closing pursuant to Section 4.7 or
Section 4.9, substantially in the form of Exhibit C; and (ii) such other
assignments, bills of sale, or deeds necessary to transfer the Assets to Buyer
including federal and state forms of assignment.
 
(b) Settlement Statement.  Seller and Buyer shall execute the Settlement
Statement.
 
(c) Closing Amount.  Buyer shall deliver to Seller the Closing Amount by wire
transfer in immediately available funds, according to the wire instructions
provided by Seller.
 
(d) Non-Foreign Status.  Seller shall execute and deliver to Buyer an affidavit
of non-foreign status and no requirement for withholding under Section 1445 of
the Code.
 
(e) Possession.  Seller shall deliver to Buyer possession of the Assets.
 


POST-CLOSING OBLIGATIONS
 
11.1           Records.  At Closing and for five (5) business days after the
Closing Date, Seller shall make the originals of the Records available for
pick-up by Buyer. Seller may retain copies of the Records and Seller shall have
the right to review and copy the Records during standard business hours upon
reasonable notice for so long as Buyer retains the Records. Buyer agrees that
the Records will be maintained in compliance with all applicable laws governing
document retention.
 
11.2           Transfer Taxes and Recording Fees.  Buyer shall pay all sales,
transfer, use or similar taxes occasioned by the sale or transfer of the Leases
and all documentary, transfer, filing, licensing, and recording fees required in
connection with the processing, filing, licensing or recording of any
assignments, titles or bills of sale.
 
11.3           Tax Deferred Exchange.  Each Party may elect to effect a
tax-deferred exchange under § 1031 of the Code (a “Tax Deferred Exchange”) for
all or part of the Assets at any time prior to the Closing Date. If either Party
elects to effect a Tax-Deferred Exchange, the other Party agrees to execute
escrow instructions, documents, agreements or instruments to effect the Tax
Deferred Exchange; provided, however, that Party shall reimburse the other Party
for any additional costs, expenses, fees or liabilities reasonably and
necessarily incurred by the other Party as a result of or connected with the Tax
Deferred Exchange. Each Party may assign any of its respective rights and
delegate performance of any of its under this Agreement in whole or in part to a
third party in order to effect the Tax Deferred Exchange; provided, however,
that the Party will remain responsible to the other Party for the full and
prompt performance of its delegated duties. The Party that uses this provision
will indemnify and hold the other Party harmless from and against all claims
resulting from its participation in any Tax Deferred Exchange undertaken
pursuant to this Section 11.3.
 
 
15

--------------------------------------------------------------------------------

 
 
11.4           Further Assurances.  From time to time after Closing, Seller and
Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transaction contemplated by
this Agreement.
 


ASSUMPTION AND RETENTION OF OBLIGATIONS AND
INDEMNIFICATION; DISCLAIMERS
 
12.1           Assumption of Liabilities and Obligations.
 
(a) Upon Closing, Buyer shall assume and pay, perform, fulfill and discharge all
claims, costs, expenses, liabilities and obligations relating to the ownership
or operation of the Assets (including those arising under environmental laws and
all plugging and abandonment obligations) attributable to periods after the
Effective Date (the “Buyer Assumed Liabilities”).
 
(b) Upon Closing, Seller shall retain and pay, perform, fulfill and discharge
all claims, costs, expenses, liabilities and obligations relating to the
ownership or operation of the Assets (including those arising under
environmental laws and all plugging and abandonment obligations) attributable to
periods prior to the Effective Date (the “Seller Retained Liabilities”).
 
12.2           Indemnification.
 
(a) “Losses” shall mean any actual losses, costs, expenses (including court
costs, reasonable fees and expenses of attorneys, technical experts and expert
witnesses and the cost of investigation), liabilities, damages, demands, suits,
claims, and sanctions of every kind and character (including civil fines)
arising from, related to or reasonably incident to matters indemnified against;
excluding however any special, consequential, punitive or exemplary damages,
diminution of value of a Lease, loss of profits incurred by a Party hereto or
Loss incurred as a result of the indemnified party indemnifying a third party,
except to the extent the indemnified party suffers such damages to a third party
(other than as a result of the indemnified party’s indemnification of such third
party).
 
(b) Seller’s Indemnification of Buyer.  If Closing occurs, Seller shall defend,
indemnify, and save and hold harmless Buyer, its officers, directors, employees
and agents, from and against all Losses which arise directly or indirectly from
or in connection with: (i) the Seller Retained Liabilities; and (ii) any breach
by Seller of this Agreement.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(c) Buyer’s Indemnification of Seller.  If Closing occurs, Buyer shall defend,
indemnify, and save and hold harmless Seller, its officers, directors, employees
and agents, from and against all Losses which arise directly or indirectly from
or in connection with: (i) the Buyer Assumed Liabilities; and (ii) any breach by
Buyer of this Agreement.
 
12.3           No Insurance; Subrogation.  The indemnifications provided in this
Article 12 shall not be construed as a form of insurance. Buyer and Seller
hereby waive for themselves, their successors or assigns, including any
insurers, any rights to subrogation for Losses for which each of them is
respectively liable or against which each respectively indemnifies the other,
and, if required by applicable policies, Buyer and Seller shall obtain waiver of
such subrogation from its respective insurers.
 
12.4           Reservation as to Non-Parties.  Nothing herein is intended to
limit or otherwise waive any recourse Buyer or Seller may have against any
non-party for any obligations or liabilities that may be incurred with respect
to the Assets.
 
MISCELLANEOUS
 
13.1           Exhibits.  The Exhibits to this Agreement are hereby incorporated
in this Agreement by reference and constitute a part of this Agreement.
 
13.2           Expenses.  Except as otherwise specifically provided, all fees,
costs and expenses incurred by Buyer or Seller in negotiating this Agreement or
in consummating the transaction contemplated by this Agreement shall be paid by
the Party incurring the same, including engineering, land, title, legal and
accounting fees, costs and expenses.
 
13.3           Notices.  All notices and communications required or permitted
under this Agreement shall be in writing and addressed as set forth below.  Any
communication or delivery hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if sent by facsimile transmission, when received, (iii) if
mailed, five (5) business days after mailing, certified mail, return receipt
requested, or (iv) if sent by overnight courier, one (1) day after sending. All
notices shall be addressed as follows:
 
 
If to Seller:

 
 
Wapiti Oil & Gas, L.L.C.

 
800 Gessner, Suite #1000

 
Houston, Texas 77024

 
Attn: Robert W. Kirkland

 
Facsimile:  (713) 365-8515

 
 
If to Buyer:

 
 
Recovery Energy, Inc

 
1515 Wynkoop, Suite 200

 
Denver, Colorado 80202

 
Attn:  Roger A. Parker

 
Attn:  Jeffrey A. Beunier

 
Facsimile:  303-957-2234

 
 
 
17

--------------------------------------------------------------------------------

 
 
Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.
 
13.4           Amendments.  Except for waivers specifically provided for in this
Agreement, this Agreement may not be amended nor any rights hereunder waived
except by an instrument in writing signed by the Party to be charged with such
amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
 
13.5           Headings; Construction.  The headings of the Articles and
Sections of this Agreement are for guidance and convenience of reference only
and shall not limit or otherwise affect any of the terms or provisions of this
Agreement. The word “including” (in its various forms) means including without
limitation. All references to “$” or “dollars” shall be deemed references to
United States dollars.
 
13.6           Counterparts/Fax Signatures.  This Agreement may be executed by
Buyer and Seller in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument. Signatures of the Parties transmitted by facsimile or
electronic scan transmission in .pdf format shall be considered binding.
 
13.7           References.  References made in this Agreement, including use of
a pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals or entities.  As used in this Agreement,
“person” shall mean any natural person, corporation, partnership, trust, limited
liability company, court, agency, government, board, commission, estate or other
entity or authority.
 
13.8           Governing Law; Venue; Wavier of Jury Trial.
 
(a) This Agreement and the transactions contemplated hereby and any arbitration
or dispute resolution conducted pursuant hereto shall be construed in accordance
with, and governed by, the laws of the State of Texas, except with respect to
real property matters which shall be governed and construed in accordance with
the laws of the State of Wyoming.
 
(b) The Parties agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the State and Federal
courts located in the County of Harris, State of Texas.
 
(c) EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 
 
 
18

--------------------------------------------------------------------------------

 
 
13.9            Entire Agreement.  This Agreement constitutes the entire
understanding among the Parties, their respective partners, members, trustees,
shareholders, officers, directors and employees with respect to the subject
matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter.
 
13.10           Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties hereto, and their respective successors and
assigns.
 
13.11           Survival.  The representations, warranties, indemnities and
covenants contained in this Agreement shall survive Closing indefinitely,
provided that the representations and warranties contained in Sections 5.4
through 5.17 shall terminate 18 months after the Closing Date except with
respect to claims made for breach thereof prior to the expiration of said 18
month period.
 
13.12           No Third-Party Beneficiaries.  Except as set forth in Section 15
of Exhibit D, this Agreement is intended only to benefit the Parties hereto and
their respective permitted successors and assigns.
 
13.13           Waiver.  The waiver or failure of any Party to enforce any
provision of this Agreement shall not be construed or operate as a waiver of any
further breach of such provision or of any other provision of this Agreement.
 
13.14           Limitation on Damages.  Each Party hereby expressly waives,
releases and disclaims any and all rights against the other Party for
consequential, special, incidental, punitive or exemplary damages including loss
of profits, sales, income, revenue, production, reserves or opportunity
resulting from any breach of this Agreement.
 
13.15           Severability.  It is the intent of the Parties that the
provisions contained in this Agreement shall be severable. Should any
provisions, in whole or in part, be held invalid as a matter of law, such
holding shall not affect the other portions of this Agreement, and such portions
that are not invalid shall be given effect without the invalid portion.
 
13.16           Announcements.  Except as and to the extent required by law,
neither Buyer nor Seller will make, directly or indirectly, any public comment,
statement, or communication with respect to, or otherwise disclose or permit the
disclosure of the existence of discussions regarding, a transaction between the
Parties or any of the terms, conditions, or other aspects of this Agreement or
the transaction contemplated thereby, without the prior written consent of the
other.
 
13.17           Equitable Relief.  The parties hereto agree that, contingent
upon Closing, legal remedies may be inadequate to enforce the provisions of
Exhibit D of this Agreement and that equitable relief, including specific
performance and injunctive relief, may be used to enforce the provisions of
Exhibit D of this Agreement.
 
[signatures continued on the next page]
 

 
 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
Effective Date.
 
 

 
SELLER:
 
WAPITI OIL & GAS, L.L.C.
 
By:/s/ Bart Agee                      
Name: Bart Agee
Title:   President & CEO
 
 
 
BUYER:
 
RECOVERY ENERGY, INC


By:/s/ Roger A. Parker             
Name:  Roger A. Parker
Title:    Chairman & CEO

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 6.7
 


 
Outstanding Convertible Debt
 
$8,000,000 Aggregate Principal Amount of 8% Senior Secured Debentures due
February 7, 2014 (conversion price $2.35).
 
Outstanding Warrants
 
NUMBER OF SHARES
EXERCISE PRICE
EXPIRATION
  2,000,000
$2.50/share
4/14/2015
     750,000
$3.50/share
11/30/2014
12,487,200
$1.50/share
5/28/2015
  2,355,733
$1.50/share
5/23/2015
  1,000,000
$1.50/share
5/24/2015
     750,000
$1.50/share
6/1/2013
     250,000
$1.50/share
6/1/2015
       50,000
$1.50/share
6/14/2013
  1,000,000
$1.50/share
1/1/2016
  3,414,000
$2.20/share
9/29/2015

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE 6.13
 
The Company was late filing reports on Form 8-K containing audited financial
statements for all properties acquired in the first four months of 2010, and
such reports were filed in August, 2010.
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
LEASES AND LANDS
 


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
AGREEMENTS AND PERMITS
 


 


 


 


 


 


 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”
 
ASSIGNMENT, BILL OF SALE AND CONVEYANCE
 
This Assignment, Bill of Sale and Conveyance (the “Assignment”), dated effective
as of March ___, 2011 (the “Effective Date”), is by and between Wapiti Oil &
Gas, L.L.C., a limited liability company duly organized in the State of
Delaware, located at 800 Gessner, Suite #1000, Houston, Texas 77024
(“Assignor”), and Recovery Energy, Inc., a Nevada corporation, located at 1515
Wynkoop, Suite 200, Denver, Colorado 80202 (“Assignee”). Assignor and Assignee
are sometimes referred to herein as a “Party” or, together, as the “Parties.”
 
For Ten Dollars and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), Assignor does hereby grant,
bargain, sell, convey, assign, transfer, set over and deliver to Assignee all of
Assignor’s right, title and interest in and to the following (collectively, the
“Assets”):
 
A. The oil and gas leases described in Exhibit A (the “Leases”), insofar and
only insofar as the Leases cover the lands described on Exhibit A (the “Lands”);
 
B. All unitization, pooling and communitization agreements, declarations,
orders, and the units created thereby relating to the properties and interests
described in paragraph A and to the production of oil, gas and other
hydrocarbons (“Hydrocarbons”), if any, attributable to said properties and
interests, and all surface leases, permits, rights-of-way, easements and other
surface rights agreements used or held in connection with the exploration,
drilling, production, gathering, treatment, processing, storing, sale or
disposal of Hydrocarbons or produced water from the interests described in
paragraph A, including those listed on Exhibit B; and
 
C. To the extent transferable and in Seller’s possession, all of Seller’s land
records, lease records, contract files, data, title records (including abstracts
of title, title opinions and memoranda, title curative documents, broker run
sheets and landowner contact information) and other records relating to the
items described in paragraph A and paragraph B.
 
TO HAVE AND TO HOLD all of Assignor’s interest in and to the Assets unto
Assignee, its successors and assigns, forever, subject to the following terms
and conditions, subject to the following terms and conditions:


1. Assignor agrees to warrant and forever defend title to the Assets unto
Assignee against the claims and demands of all persons claiming, or to claim the
same, or any part thereof, by, through or under Assignor, but not otherwise
(provided that failure to make a delay rental or similar payment to extend a
Lease shall not constitute a breach of this warranty).
 
2. This Assignment is made subject to that certain Lease Acquisition Agreement
dated February 24, 2011, by and between Assignor and Assignee (the
“Agreement”).  The Agreement contains certain representations, warranties and
agreements between the Parties, some of which survive the delivery of this
Assignment, as provided for therein and shall not be merged into this Assignment
or be otherwise negated by the execution or delivery of this Assignment. This
Assignment shall not be construed to amend the Agreement or vary the rights or
obligations of either Assignor or Assignee from those set forth in the
Agreement. In the event of any conflict between this Assignment and the
Agreement, the terms of the Agreement shall control. All defined terms in this
Assignment have the same meaning as set forth in the Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Separate governmental form assignments of the Assets may be executed on
officially approved forms by Assignor to Assignee, in sufficient counterparts to
satisfy applicable statutory and regulatory requirements. Those assignments
shall be deemed to contain all of the terms hereof. The interests conveyed by
such separate assignments are the same, and not in addition to, the interests
conveyed herein.
 
4. This Assignment binds and inures to the benefit of Assignor and Assignee and
their respective successors and assigns.
 
5. This Assignment may be executed in several counterparts and all of such
counterparts together shall constitute one and the same instrument.
 
[signatures continued on the next page]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, this Assignment has been executed by the Parties effective
as of the Effective Date.
 
 

 
ASSIGNOR:
 
WAPITI OIL & GAS, L.L.C.
 
By:                                               
Name:   Bart Agee
Title:      President & CEO
 
 
 
ASSIGNEE:
 
RECOVERY ENERGY, INC.

By:                                                         
Name:   Roger A. Parker
Title:     Chairman & CEO

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Acknowledgments
 
STATE OF TEXAS    
 
COUNTY OF HARRIS 
)
)           ss.
)

 
The foregoing instrument was acknowledged before me on this ___ day of March,
2011, by Bart Agee as the President & CEO of Wapiti Oil & Gas, L.L.C., a
Delaware limited liability company.
 


 

 
                                                                                   
Notary Public in and for the State of Texas
 
My Commission Expires:                                       

 
 
STATE OF COLORADO   
 
COUNTY OF  DENVER  
)
)           ss.
)

 
The foregoing instrument was acknowledged before me on this ___ day of March,
2011, by Roger A. Parker as the Chairman and CEO of Recovery Energy, Inc., a
Nevada corporation.
 


 

 
                                                                                   
Notary Public in and for the State of Colorado
 
My Commission Expires:                                       

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


REGISTRATION RIGHTS PROVISIONS


1. Buyer shall use its best efforts to promptly amend its existing registration
statement on Form S-1 (SEC File No. 333-169070), prior to the effectiveness
thereof, to provide for the resale pursuant to Rule 415 from time to time by
Seller and/or any of its designees of all of the Shares (including the
Prospectus included therein, amendments and supplements to the shelf
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such shelf registration
statement, the “Shelf Registration Statement”).  If at any time prior to the
sale or other disposition of all of the Shares by Seller and its designees,
Buyer becomes eligible to use Form S-3 (or any successor form) promulgated by
the SEC, then Buyer shall as soon as reasonably practicable but in no event
later than 45 days after the date Buyer becomes eligible to use such form file a
registration statement on Form S-3 (or such successor form) covering the Shares
then held by Seller and/or any of its designees, which Form S-3 shall include a
plan of distribution substantially similar to the Plan of Distribution, with
such modifications thereto as shall be reasonably requested by Seller or any of
its designees.  All references herein to the Shelf Registration Statement shall
include any Form S-3 filed pursuant to the preceding sentence.
 
2. Buyer shall use its best efforts to cause the Shelf Registration Statement to
be declared effective by the SEC as promptly as practicable following such
filing.
 
3. Piggyback Registrations.
 
(a) Whenever Buyer proposes to publicly sell or register for sale any of its
Common Stock pursuant to a registration statement (a "Piggyback Registration
Statement") under the Securities Act (other than a registration statement on
Form S-8 or on Form S-4 or any similar successor forms thereto), whether for its
own account or for the account of one or more securityholders of Buyer (a
"Piggyback Registration"), Buyer shall give prompt written notice to Seller and
its designees of its intention to effect such sale or registration and, subject
to Sections 4(b) and 4(c), shall include in such transaction all Shares with
respect to which Buyer has received a written request from the Seller and/or any
of its designees for inclusion therein within 15 days after the receipt of
Buyer's notice.  Buyer may postpone or withdraw the filing or the effectiveness
of a Piggyback Registration at any time in its sole discretion.
 
(b) If a Piggyback Registration is initiated as an underwritten primary
registration on behalf of Buyer and the managing underwriter advises Buyer in
writing that in its opinion the number of securities requested to be included in
such registration exceeds the number that can be sold in such offering without
having an adverse effect on such offering, including the price at which such
securities can be sold, then Buyer shall include in such registration the
maximum number of shares that such underwriter advises can be so sold without
having such effect, allocated (i) first, to the securities Buyer proposes to
sell, and (ii) second, to other securities (including the Shares) requested to
be included in such registration by other security holders and the Seller and
its designees, pro rata among such holder(s) and the Seller and its designees on
the basis of the number of shares requested to be registered by them.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) If a Piggyback Registration is initiated as an underwritten registration on
behalf of a holder of Buyer's securities, and the managing underwriter advises
Buyer in writing that in its opinion the number of securities requested to be
included in such registration exceeds the number that can be sold in such
offering without having an adverse effect on such offering, including the price
at which such securities can be sold, then Buyer shall include in such
registration the maximum number of shares that such underwriter advises can be
so sold without having such effect, allocated (i) first, to the securities
requested to be included therein by the holder(s) requesting such registration,
(ii) second, to securities Buyer proposes to sell, and (iii) third, to other
securities (including the Shares) requested to be included in such registration
by other security holders and the Seller and its designees, pro rata among such
holder(s) and the Seller and its designees on the basis of the number of shares
requested to be registered by them.
 
4. In connection with any underwritten offering under this Exhibit D, each
Selling Holder and Buyer shall be obligated to enter into an underwriting
agreement which contains such representations, covenants, indemnities and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings  of securities.  No Selling Holder may participate in such
underwritten offering unless such Selling Holder agrees to sell its Shares on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement.  Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Buyer to and for the
benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations.  No Selling Holder shall be required to make any
representations or warranties to or agreements with Buyer or the underwriters
other than representations, warranties or agreements regarding such Selling
Holder and its ownership of the securities being registered on its behalf and
its intended method of distribution and any other representation required by
law.  If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to Buyer and the
managing underwriter; provided, however, that such withdrawal must be made prior
to the time of pricing of such offering to be effective.  No such withdrawal or
abandonment shall affect Buyer’s obligation to pay Registration Expenses.
 
5. Buyer shall maintain the effectiveness of the Shelf Registration Statement
for a period of at least 18 months in the aggregate.
 
6. In connection with the registration and sale of the Shares pursuant to this
Agreement, Buyer shall use its best efforts to effect the registration and the
sale of such Shares in accordance with the intended methods of disposition
thereof specified from time to time by Seller and/or any of its designees, and
pursuant thereto Buyer shall as expeditiously as possible:
 
(a) use its best efforts to cause the Shelf Registration Statement to become
effective as soon as practicable; and before filing any Prospectus or any
amendments or supplements thereto, furnish to Seller and its designees and the
underwriter or underwriters, if any, copies of all such documents proposed to be
filed, and Seller and its designees (and the underwriter(s), if any) shall have
the opportunity to review and comment thereon;
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) prepare and file with the SEC such amendments and supplements to the Shelf
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep the Shelf Registration Statement effective for an aggregate of
18 months (as it may be extended pursuant to Section 11, below), or such shorter
period as is necessary to complete the distribution of the securities covered
thereby and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered thereby during such period in accordance
with the intended methods of disposition set forth therein and prepare such
Prospectus supplements containing such disclosures as may be reasonably
requested by Seller and/or any of its designees, or any underwriter(s) in
connection with each shelf takedown;
 
(c) furnish to Seller and its designees such number of copies of the Shelf
Registration Statement, each amendment and supplement thereto, each Prospectus
(including each preliminary Prospectus and Prospectus supplement) and such other
documents as Seller and/or any of its designees and any underwriter(s) may
reasonably request in order to facilitate the disposition of the Shares,
 
(d) register or qualify the Shares under such other securities or blue sky laws
of such jurisdictions (domestic or foreign) as Seller and/or any of its
designees and any underwriter(s) reasonably requests and do any and all other
acts and things that may be reasonably necessary or advisable to enable Seller
and/or any of its designees and any underwriter(s) to consummate the disposition
in such jurisdictions of the Shares (provided, that Buyer will not be required
to (x) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (d), (y) subject
itself to taxation in any such jurisdiction or (z) consent to general service of
process in any such jurisdiction);
 
(e) notify Seller and/or any of its designees and any underwriter(s), at any
time when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of any event as a result of which any
Prospectus contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading, and, at the
request of Seller and/or any of its designees or any underwriter(s), Buyer shall
prepare a supplement or amendment to such Prospectus so that, as thereafter
supplemented and/or amended, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;
 
(f) in the case of an underwritten offering, (x) enter into such agreements
(including underwriting agreements in customary form), (y) take all such other
actions as Seller and/or any of its designees or the underwriter(s) reasonably
request in order to expedite or facilitate the disposition of such Shares
(including, without limitation, causing senior management and other Buyer
personnel to cooperate with Seller and/or any of its designees and the
underwriter(s) in connection with performing due diligence) and (z) cause its
counsel to issue opinions of counsel in form, substance and scope as are
customary in primary underwritten offerings, addressed and delivered to the
underwriter(s) and Seller and/or any of its designees;
 
(g) make available for inspection by Seller and/or any of its designees, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by Seller and/or
any of its designees or underwriter, all financial and other records, pertinent
corporate documents and properties of Buyer, and cause Buyer's officers,
directors, employees and independent accountants to supply all information
reasonably requested by Seller and/or any of its designees, underwriter,
attorney, accountant or agent in connection with the Shelf Registration
Statement;
 
 
 

--------------------------------------------------------------------------------

 
 
 
(h) use its best efforts to cause all Shares to be listed on each securities
exchange on which securities of the same class issued by Buyer are then listed
or, if no such similar securities are then listed, on Nasdaq or a national
securities exchange selected by Buyer;
 
(i) provide a transfer agent and registrar for all Shares not later than the
effective date of the Shelf Registration Statement;
 
(j) if requested, cause to be delivered, immediately prior to the pricing of any
underwritten offering and, in the case of an underwritten offering, at the time
of closing of the sale of Shares pursuant thereto, letters from Buyer’s
independent registered public accountants addressed to Seller and/or any of its
designees and each underwriter, if any, stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the SEC thereunder, and otherwise in
customary form and covering such financial and accounting matters as are
customarily covered by letters of the independent registered public accountants
delivered in connection with secondary underwritten public offerings;
 
(k) make generally available to its stockholders a consolidated earnings
statement (which need not be audited) for the 12 months beginning after the
effective date of the Shelf Registration Statement as soon as reasonably
practicable after the end of such period, which earnings statement shall satisfy
the requirements of an earning statement under Section 11(a) of the Securities
Act;
 
(l) promptly notify Seller and/or any of its designees and the underwriter or
underwriters, if any:
 
(i) when each pre-effective amendment to the Shelf Registration Statement, the
Prospectus or any Prospectus supplement or post-effective amendment to the Shelf
Registration Statement has been filed and, with respect to the Shelf
Registration Statement or any post-effective amendment, when the same has become
effective;
 
(ii) of any written request by the SEC for amendments or supplements to the
Shelf Registration Statement or any Prospectus or of any inquiry by the SEC
relating to the Shelf Registration Statement;
 
(iii) of the notification to Buyer by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Shelf Registration Statement; and
 
(iv) of the receipt by Buyer of any notification with respect to the suspension
of the qualification of any Shares for sale under the applicable securities or
blue sky laws of any jurisdiction.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(m) The plan of distribution contained in the Shelf Registration Statement (or
related Prospectus supplement) shall be in the form attached as Annex A hereto
(the “Plan of Distribution”).
 
7. Buyer represents and warrants that the Shelf Registration Statement
(including any amendments or supplements thereto and Prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein not misleading (except that Buyer makes no representation or
warranty with respect to information relating to Seller or any of its designees
furnished to Buyer by or on behalf of Seller or such designee specifically for
use therein).
 
8. Buyer shall make available to Seller and each of its designees, promptly
after it is filed, each letter written by or on behalf of Buyer to the SEC or
the staff of the SEC (or other governmental agency or self-regulatory body or
other body having jurisdiction, including any domestic or foreign securities
exchange), and each item of correspondence from the SEC or the staff of the SEC
(or other governmental agency or self-regulatory body or other body having
jurisdiction, including any domestic or foreign securities exchange), in each
case relating to the Shelf Registration Statement or to any of the documents
incorporated by reference therein.  Buyer will promptly notify Seller and each
of its designees of the effectiveness of the Shelf Registration Statement or any
post-effective amendment or the filing of any supplement or amendment to the
Shelf Registration Statement or of any Prospectus supplement.  Buyer will
promptly respond to any and all comments received from the SEC, with a view
towards causing the Shelf Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable and shall file an
acceleration request, if necessary, as soon as practicable following the
resolution or clearance of all SEC comments or, if applicable, following
notification by the SEC that any the Shelf Registration Statement or any
amendment thereto will not be subject to review.
 
9. Buyer shall not permit any officer, director, underwriter, broker or any
other person acting on behalf of Buyer to use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with any
registration statement covering the Shares, without the prior written consent of
Seller and any underwriter.
 
10. As a condition to its ability to sell Shares under the Shelf Registration
Statement, Seller and each of its designees agrees that, upon notice from Buyer
of the happening of any event as a result of which the Prospectus included (or
deemed included) in the Shelf Registration Statement contains an untrue
statement of a material fact or omits any material fact necessary to make the
statements therein not misleading (a “Suspension Notice”), such Person will
forthwith discontinue disposition of Shares pursuant to the Shelf Registration
Statement for a reasonable length of time not to exceed 10 days until such
Person is advised in writing by Buyer that the use of the Prospectus may be
resumed and is furnished with a supplemented or amended Prospectus as
contemplated herein; provided, however, that such postponement of sales of
Shares shall not exceed 45 days in the aggregate in any 12 month period.  If
Buyer shall give Seller and its designees any Suspension Notice, Buyer shall
extend the period of time during which Buyer is required to maintain the Shelf
Registration Statements effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such
Suspension Notice to and including the date Seller and its designees either are
advised by Buyer that the use of the Prospectus may be resumed or receives the
copies of the supplemented or amended Prospectus contemplated hereby.  In any
event, Buyer shall not be entitled to deliver more than a total of two
Suspension Notices in any 12 month period.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11. All expenses incident to Buyer's performance of or compliance with this
Exhibit D, including, without limitation, all registration and filing fees
(including SEC registration fees and NASD filing fees), fees and expenses of
compliance with securities or blue sky laws, listing application fees, printing
expenses, transfer agent's and registrar's fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
and fees and disbursements of counsel for Buyer and all accountants and other
persons or entities retained by Buyer (all such expenses being herein called
"Registration Expenses") (but not including any underwriting discounts or
commissions or transfer taxes, if any, attributable to the sale of Shares),
shall be borne by Buyer.  In addition, Buyer shall pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees per-forming legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which they are to be listed.  The obligation of Buyer to bear the
expenses described in this paragraph 12 shall apply irrespective of whether any
sales of Shares ultimately take place.
 
12. Indemnification and Contribution.
 
(a) Buyer shall indemnify, to the fullest extent permitted by law, Seller and
each of its designees, and each of their respective officers, directors,
employees and Affiliates and each Person who controls Seller or any of its
designees (within the meaning of the Securities Act) against all losses, claims,
damages, liabilities and expenses arising out of or based upon any untrue or
alleged untrue statement of material fact contained in the Shelf Registration
Statement, Prospectus, preliminary Prospectus or any "issuer free writing
prospectus" (as defined in Securities Act Rule 433) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or any violation or alleged violation by Buyer of the Securities Act,
the Securities Exchange Act of 1934 or applicable "blue sky" laws,
except  insofar as the same are made in reliance and in conformity with
information relating to Seller or such designee furnished in writing to Buyer by
Seller or such designee, as applicable, expressly for use therein.  In
connection with an underwritten offering, Buyer shall indemnify such
underwriter(s), their officers, employees and directors and each Person who
controls such underwriter(s) (within the meaning of the Securities Act) at least
to the same extent as provided above with respect to the indemnification of
Seller.
 
(b) In connection with the Shelf Registration Statement, Seller and any of its
designees that is participating in the Shelf Registration Statement shall
furnish to Buyer in writing such information as Buyer reasonably determines,
based on the advice of counsel, is required to be included in, the Shelf
Registration Statement or Prospectus and, shall indemnify, to the fullest extent
permitted by law, Buyer, its officers, employees, directors, Affiliates, and
each Person who controls Buyer (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses arising out of or
based upon any untrue or alleged untrue statement of material fact contained in
the Shelf Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to Seller or such designee,
as applicable furnished in writing to Buyer by Seller or such designee, as
applicable, expressly for use therein.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party's reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party.  If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent will not be unreasonably withheld).  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such
claim.  Failure to give prompt written notice shall not release the indemnifying
party from its obligations hereunder.
 
(d) The indemnification provided for under this Section 11 shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.
 
(e) If the indemnification provided for in or pursuant to this Section 11 is due
in accordance with the terms hereof, but is held by a court to be unavailable or
unenforceable in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions that result in
such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
on the one hand and of the indemnified Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such party's relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  In no event shall the liability of Seller or any of its designees be
greater in amount than the amount of net proceeds received by Seller or such
designee, as applicable, upon such sale.
 
 
 
 

--------------------------------------------------------------------------------

 
 
13. Buyer covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and it will make available adequate current
public information with respect to Buyer meeting the current public information
requirements of Rule 144(c) under the Securities Act, to the extent required to
enable Seller and/or any of its designees to sell Shares without registration
under the Securities Act within the limitation of the exemptions provided by (i)
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (ii) any similar rule or regulation hereafter adopted by the SEC.  Upon
the request of Seller or any of its designees, Buyer will deliver to Seller or
such designee, as applicable, a written statement as to whether it has complied
with such information and requirements.
 
14. Those Persons designated in writing by Seller as its designees under this
Exhibit D shall be third party beneficiaries of Buyer’s obligations hereunder.
 
15. Upon request of Seller or any of its designees, upon receipt by Buyer of an
opinion of counsel reasonably satisfactory to Buyer to the effect that such
legend is no longer required under the Securities Act, Buyer shall promptly
cause any legend to be removed from any certificate for any Shares; provided,
however, that from and after the six-month anniversary of the Closing, no such
opinion shall be required (and Buyer shall cause any legend to be removed at the
request of Seller or any of its designees) unless Buyer shall have a reasonable
basis to question whether the exemption provided under Rule 144 is available to
the requesting party.
 
16. In addition to the terms defined elsewhere in the Agreement or this Exhibit
D, the following terms shall have the following meanings:
 
"Affiliate" of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person.  The term "control" (including the terms
"controlling," "controlled by" and "under common control with") as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.


"Governmental Entity" means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.


"Nasdaq" means the Nasdaq quotation system, or any successor reporting system.


"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, Governmental
Entity or any other entity.


"Prospectus" means the prospectus or prospectuses forming a part of, or deemed
to form a part of, or included in, or deemed included in, the Shelf Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Shares covered by the Shelf
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.
 
 
 
 

--------------------------------------------------------------------------------

 

 
"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.


"Rule 415" means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.


“Selling Holder” means, with respect to a particular underwritten offering,
Seller and/or any of its designees that have elected to sell any Shares in such
underwritten offering.


"Shares" means (i) the Shares and (ii) any other security into or for which the
Shares have been converted, substituted or exchanged, and any security issued or
issuable with respect thereto upon any stock dividend or stock split or in
connection with a combination of shares, reclassification, recapitalization,
merger, consolidation or other reorganization or otherwise.


“underwritten offering” means an offering in which securities of Buyer are sold
to one or more underwriters (as defined in Section 2(a)(11) of the Securities
Act) for resale to the public.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ANNEX A


We are registering the shares of common stock covered by this prospectus for the
selling stockholders.  As used in this prospectus, "selling stockholder"
includes the donees, transferees, pledgees or others who may later hold a
selling stockholder's interests.  Each selling stockholder may, from time to
time, sell any or all of its shares covered hereby on the OTC or any other stock
exchange, market or trading facility on which our common stock is traded or in
private transactions. These sales may be at fixed or negotiated prices. A
selling stockholder may use any one or more of the following methods when
selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

·  
privately negotiated transactions;

·  
through underwriters, brokers or dealers (who may act as agents or principals)
or directly to one or more purchasers;

·  
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·  
in transactions through broker-dealers that agree with the selling stockholders
to sell a specified number of such shares at a stipulated price per share;

·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·  
a combination of any such methods of sale; or

·  
any other method permitted pursuant to applicable law.



A selling stockholder may offer its shares of common stock in one or more
offerings pursuant to one or more prospectus supplements, if required by
applicable law, and any such prospectus supplement will set forth the terms of
the relevant offering to the extent required.  To the extent the shares of
common stock offered pursuant to a prospectus supplement remain unsold, the
selling stockholder may offer those shares of common stock on different terms
pursuant to another prospectus supplement.


The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale.  The selling stockholders
may sell the common stock on any exchange on which the shares of common stock
are then listed or otherwise, at market prices prevailing at the time of sale,
at prices related to the prevailing market prices, or at negotiated prices.  If
underwriters are used in the sale, the common stock will be acquired by the
underwriters for their own account and may be resold at various times in one or
more transactions, including negotiated transactions, at a fixed public offering
price or prices, which may be changed, at market prices prevailing at the time
of sale, at prices related to such prevailing market prices, or at negotiated
prices.
 
 
 
 

--------------------------------------------------------------------------------

 

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, if available, rather than under this prospectus.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 
In connection with the sale of the shares or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares in
the course of hedging the positions they assume. The selling stockholders may
also sell shares short and deliver these shares to close out their short
positions, or loan or pledge the shares to broker-dealers that in turn may sell
these shares. The selling stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or create one
or more derivative securities which require the delivery to such broker-dealer
or other financial institution of shares offered by this prospectus, which
shares such broker-dealer or other financial institution may resell pursuant to
this prospectus (as supplemented or amended to reflect such transaction).


In offering the shares covered by this prospectus, the selling stockholders, and
any broker-dealers and any other participating broker-dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales.  Any profits
realized by the selling stockholders and the compensation of such broker-dealers
may be deemed to be underwriting discounts and commissions.


Pursuant to a lease acquisition agreement, dated February 24, 2011, we agreed to
register the common stock owned by certain of the selling stockholders and to
indemnify such selling stockholders against certain liabilities related to the
selling of the common stock, including liabilities arising under the Securities
Act.  Under the registration rights provisions of the lease acquisition
agreement, we also agreed to pay the costs and fees of registering such shares
of common stock; however, the selling stockholders will pay any brokerage
commissions or underwriting discounts relating to the sale of the shares of
common stock.


 
 
 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT E




 
CORRECTION ASSIGNMENT, CROSS-CONVEYANCE
AND STIPULATION OF INTEREST
 

